NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 27 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ADAM PAUL BLOMDAHL,                             No. 20-17321

                Plaintiff-Appellant,            D.C. No. 2:19-cv-00227-MTL

 v.
                                                MEMORANDUM*
JAFFE, Dr. (CHS) - County Health Services
Doctor at Psychiatric Unit 3 (MCSO); et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Michael T. Liburdi, District Judge, Presiding

                           Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      Arizona state prisoner Adam Paul Blomdahl appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging constitutional

violations while he was a pretrial detainee. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Gordon v. County of Orange, 888 F.3d 1118, 1122


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2018). We affirm.

      The district court properly granted summary judgment on Blomdahl’s

conditions-of-confinement claim because Blomdahl failed to bring this claim

within the applicable statute of limitations or establish a basis for equitable tolling.

See Lukovsky v. City & County of San Francisco, 535 F.3d 1044, 1048 (9th Cir.

2008) (under federal law, which determines accrual, “a claim accrues when the

plaintiff knows or has reason to know of the injury which is the basis of the action”

(citation and internal quotation marks omitted)); Jones v. Blanas, 393 F.3d 918,

927 (9th Cir. 2004) (§ 1983 claims are governed by the forum state’s statute of

limitations for personal injury claims, including state law regarding tolling); see

also Ariz. Rev. Stat. Ann. § 12-542(1) (two-year statute of limitations for personal

injury claim); Doe v. Roe, 955 P.2d 951, 964 (Ariz. 1998) (unsound mind equitable

tolling may not be established by “conclusory averments” but rather requires the

plaintiff to set forth “hard evidence”).

      The district court properly granted summary judgment on Blomdahl’s

excessive force claim because Blomdahl failed to exhaust his administrative

remedies and failed to raise a genuine dispute of material fact as to whether

administrative remedies were effectively unavailable to him. See Ross v. Blake,

578 U.S. 632, 638, 641-44 (2016) (explaining that an inmate must exhaust such

administrative remedies as are available before bringing suit, and describing


                                           2                                     20-17321
limited circumstances in which administrative remedies are unavailable);

Woodford v. Ngo, 548 U.S. 81, 90 (2006) (“[P]roper exhaustion of administrative

remedies . . . means using all steps that the agency holds out, and doing so properly

(so that the agency addresses the issues on the merits).” (citation, internal quotation

marks, and emphasis omitted)); Albino v. Baca, 747 F.3d 1162, 1172 (9th Cir.

2014) (en banc) (once the defendant has carried the burden to prove there was an

available administrative remedy, the burden shifts to the plaintiff to produce

evidence showing that administrative remedies were effectively unavailable to

him).

        The district court did not abuse its discretion by denying Blomdahl’s motion

for appointment of counsel because Blomdahl failed to demonstrate exceptional

circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting

forth standard of review and “exceptional circumstances” requirement for

appointment of counsel).

        The district court did not abuse its discretion by denying Blomdahl’s motion

to stay and motion relating to discovery. See Clinton v. Jones, 520 U.S. 681, 706

(1997) (the district court “has broad discretion to stay proceedings as an incident to

its power to control its own docket”); Hallett v. Morgan, 296 F.3d 732, 751 (9th

Cir. 2002) (the district court has broad discretion to permit or deny discovery, and

“its decision to deny discovery will not be disturbed except upon the clearest


                                          3                                      20-17321
showing that denial of discovery results in actual and substantial prejudice”

(citation and internal quotation marks omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions are denied.

      AFFIRMED.




                                          4                                       20-17321